Exhibit 99.1 Active Power Reports First Quarter 2012 Results AUSTIN, Texas (April 24, 2012) – Active Power (NASDAQ: ACPW), manufacturer of continuous power and infrastructure solutions, reported results for its first quarter ended March 31, 2012. Q1 2012 Highlights · $19.8 million in quarterly revenue, up 14% from same year-ago quarter, representing a record first quarter and second highest revenue quarter overall · 47% increase in revenues in the Americas versus same year-ago quarter · $13.6 million in continuous power and infrastructure solutions revenue, representing 68% of revenue for the quarter · $8.2 million or 398% increase in information technology (IT) channel revenues compared to the same year-ago quarter · Improved gross margin to 27% versus 20% in the previous quarter · Appointed Doug Milner as the company’s new president and CEO · Completed equity financing with existing investors resulting in net proceeds of $9.6 million Management Commentary “The company remains focused on the near-term priorities put in place late last year to grow our core UPS business, improve upon execution, and return margins to acceptable levels,” said Doug Milner, president and CEO, Active Power. “These efforts resulted in a substantial improvement in gross margin.” “Given our unique products and solutions, a marquee customer base, and the support of a growing global market, we believe Active Power remains strongly positioned for further growth,” continued Milner. “However, we see further opportunities to make improvements to the business not only internally, but also how we go to market and engage our customers in the field. We believe our focus on basic fundamentals will also enable us to achieve profitability. While our outlook remains conservative, we believe we are well on track for much improved performance in 2012.” Q1 2012 Financial Results First quarter 2012 revenues were $19.8 million, an increase of $1.5 million, or 8%, from the previous quarter and an increase of $2.5 million, or 14%, from the same year-ago quarter. Gross margin for the quarter was 27% of revenue compared to 20% in the previous quarter and was unchanged from the same year-ago quarter. Net loss for the quarter was $1.1 million, or $(0.01) per share. This compares to net loss of $3.3 million, or $(0.04) per share, in the previous quarter and was unchanged from the same year-ago quarter. Outlook Active Power expects second quarter 2012 revenues to range between $18 million and $22 million. Second quarter earnings per share is expected to be a loss between $(0.02) to $(0.00) per share. Changes in cash and investments are expected to be minimal and driven by changes in working capital requirements. Conference Call and Webcast Active Power will host a conference call today, Tuesday, April 24, 2012, at 4:30 p.m. (ET) to discuss its first quarter 2012 results. Interested parties can dial into the call at the time of the event at (877) 551-8082. For callers outside the United States, please dial (904) 520-5770. To listen to the live webcast, click here. A replay of the webcast will be available via Active Power’s investor relations site at http://ir.activepower.com. About Active Power Founded in 1992, Active Power (NASDAQ: ACPW) designs and manufactures continuous power solutions and critical backup power systems that enable datacenters and other mission critical operations to remain ‘on’ 24 hours a day, seven days a week. Active Power solutions are intelligently efficient, inherently reliable and economically green, providing environmental benefits and energy and space efficiencies to customers’ financial benefit. The company’s products and solutions are built with pride in Austin, Texas, at a state-of-the-art, ISO 9001:2008 registered manufacturing and test facility. Global customers are served via Austin and three regional operations centers located in the United Kingdom, Germany, and China, supporting the deployment of systems in more than 40 countries. For more information, visit www.activepower.com. Cautionary Note Regarding Forward-Looking Statements This release may contain forward-looking statements that involve risks and uncertainties, including statements relating to Active Power’s current expectations of operating results for the second quarter of 2012, its future operating results, and customers’ current intentions. Any forward-looking statements and all other statements that may be made in this news release that are not historical facts are subject to a number of risks and uncertainties, and actual results may differ materially. Factors that could cause the actual results to differ materially from the results predicted include, among others, the deferral or cancellation of sales commitments as a result of general economic conditions or uncertainty, risks related to our international operations, and product performance and quality issues. For more information on the risk factors that could cause actual results to differ from these forward looking statements, please refer to Active Power filings with the Securities and Exchange Commission, including its annual report on Form 10-K for the year ended December 31, 2011, and its Current Reports on Form 8-K filed since then. Active Power assumes no obligation to update any forward-looking statements or information which are in effect as of their respective dates. Active Power, CleanSource and CoolAir are registered trademarks of Active Power, Inc. The Active Power logo, PowerHouse and PowerCentre are trademarks of Active Power, Inc. All other trademarks are the properties of their respective companies. Investor Contact: Media Contact: Ron Both Lee Higgins Liolios Group, Inc. Senior Public Relations Manager 949-574-3860 512-744-9488 acpw@liolios.com lhiggins@activepower.com ACTIVE POWER, INC. CONDENSED STATEMENTS OF OPERATIONS (Thousands, except per share amounts) (unaudited) Three Months Ended March 31, Product revenue $ $ Service and other revenue Total revenue Cost of product revenue Cost of service and other revenue Total cost of goods sold Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating loss ) ) Interest expense, net ) ) Other income (expense), net 39 16 Net loss $ ) $ ) Net loss per share, basic & diluted $ ) $ ) Shares used in computing net loss per share, basic & diluted Comprehensive loss: Net loss $ ) $ ) Translation gain (loss) on subsidiaries in foreign currencies 36 Comprehensive loss $ ) $ ) ACTIVE POWER, INC. CONDENSED BALANCE SHEETS (In thousands) Mar. 31 December 31 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses and other Total current assets Property and equipment, net Deposits and other Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Revolving line of credit Total current liabilities Long-term liabilities Stockholders' equity: Common stock 95 80 Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Other accumulated comprehensive loss Total stockholders’ equity Total liabilities and stockholders’ equity $ $ ACTIVE POWER, INC. SUPPLEMENTAL FINANCIAL DATA Three Months Ended Mar. 31, $’000 Product Revenue: UPS products $ $ Continuous Power Solutions Infrastructure Solutions $ $ Selected Balance Sheet Data: ($’000) Mar. 31, 2012 Dec. 31, 2011 Inventory: Raw materials $ $ Work in progress Finished goods Less reserves for obsolescence ) ) $ $ Receivables: Americas $ $ EMEA Asia $ $
